EXHIBIT 10.1







Banc of America Leasing & Capital, LLC 
Schedule (Lease Intended as Security)
to Master Lease Agreement
Schedule
Number 001



 

This Schedule (“Schedule”), dated as of May 7, 2019, between Banc of America
Leasing & Capital, LLC (“Lessor”) and Industrial Services of America, Inc.
(“Lessee”) is executed pursuant to Master Lease Agreement Number 48148-90000
dated Janua1y 9, 2019 (the “Master Lease”), incorporated in this Schedule by
this reference. Unless otherwise defined in this Schedule, capitalized terms
used in this Schedule have the respective meanings assigned to such terms in the
Master Lease. If any provision of this Schedule conflicts with any provision of
the Master Lease, the provisions contained in this Schedule shall prevail.
Lessee hereby authorizes Lessor to insert the serial numbers and other
identification data of the Equipment, dates, and other omitted factual matters
or descriptions in this Schedule.

 

1.     Description of Equipment; Location. The Equipment subject to this
Schedule, which has a cost to Lessor in the aggregate of $299,180.00, which may
include taxes, shipping, installation and other related expenses, if any
(collectively “Lessor’s Cost”), are as follows: 

 

QUANTITY

DESCRIPTION

SERIAL NUMBER

LESSOR'S COST






See Exhibit A attached hereto and made a part hereof.
$299,180.00




        Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:


 

LOCATION

ADDRESS

CITY

COUNTY

STATE

ZIP








See Exhibit A attached hereto and made a part hereof.





 

2.     Acceptance. Lessee acknowledges and represents that the Equipment (a) has
been delivered to, received and inspected by Lessee, (b) is in good operating
order, repair, condition and appearance, (c) is of the manufacture, design and
capacity selected by Lessee and are suitable for the purposes for which the
Equipment are leased, and are acceptable and satisfactory to Lessee, (d) do not
require any additions or modifications to make them suitable for use, other than
ancillary modifications or additions normally made by lessees of similar assets,
and are available for use and lease by Lessee and Lessor, and (e) have been
irrevocably accepted as “Equipment” leased by Lessee under this Schedule as of
the date written below (the “Acceptance Date”). Lessee hereby authorizes and
directs Lessor to reimburse Lessee or pay Vendors for the purchase price of the
Equipment in accordance with Vendors' invoices therefor, receipt and approval of
which are hereby reaffirmed by Lessee.

 

3.     Lease Term. The original Lease Term for the Lease of Equipment under this
Schedule consist of: (i) an “Interim Term” (if any) beginning on the Acceptance
Date, and continuing through and including the day preceding the Base Date; and
(ii) a “Base Term” of seventy-two (72) months, beginning on May 10, 2019 (the
“Base Date”).

 

4.     Rent. Rent payable under this Schedule consists of: (i) “Interim Rent”,
which shall be due Lessor for each day of the Interim Term and shall equal the
daily equivalent of the initial Base Rent, payable on the Base Date; and (ii)
“Base Rent”, which shall be payable in arrears in seventy-two (72) consecutive
monthly installments of $4,817.75 each, or as set forth in the Schedule of Base
Rent installments attached hereto, the first Base Rent installment being payable
(30) days following the Base Date and the remaining Base Rent installments being
payable on the 10th day of each succeeding month.

 

5.       Tax Exemption; Personal Property Taxes. Lessor will invoice Lessee for
all sales and use taxes as and when due and payable in accordance with
applicable law, unless Lessee timely delivers to Lessor a valid exemption
certificate with respect to such taxes. Delivery of such certificate shall
constitute Lessee's representation and warranty that no such taxes shall become
due and payable with respect to the Equipment, and Lessee shall indemnify and
hold harmless Lessor from and against any and all liability or damages,
including late charges and interest which Lessor may incur by reason of the
assessment of such taxes. Notwithstanding any provision to the contrary in this
Lease, Lessee shall file directly with all appropriate taxing authorities all
declarations, returns, inventories and other documentation with respect to any
personal property taxes due or to become due with respect to the Equipment
(“Taxes”) and shall pay on or before the date when due all such Taxes assessed,
billed or otherwise payable with respect to such Equipment directly to such
taxing authorities. Upon request by Lessor, Lessee shall provide Lessor with
copies of satisfactory documentation and proof of payment of such Taxes, and any
penalties and interest thereon, and any other liabilities and damages that
Lessor may incur arising out of the failure of Lessee to pay when due such
Taxes. The indemnity and covenants set forth herein shall continue in full force
and effect and shall survive the expiration or earlier termination of this
Lease.

 

 

Lease Schedule (LIS) 4.1.06  Page 1 of 2








6.     Status of Lease as “Lease Intended as Security.” Any provision of the
Master Lease to the contrary notwithstanding, Lessor and Lessee acknowledge and
agree that Lessee is the sole owner of the Equipment under this Schedule, that
Lessee is not assigning its rights to Lessor under any purchase orders, invoices
or other contracts of sale with respect to the Equipment, that Lessee is not
conveying whatever right, title and interest it may now or hereafter have in any
Equipment to Lessor, and that the Lease of Equipment under this Schedule is and
is intended to be a transaction which creates a security interest in personal
property in favor of Lessor, and shall be construed to constitute a lease
intended as security for all commercial law and federal income and state tax
purposes. Lessee and Lessor further acknowledge and agree that: (i) any right,
title or interest of Lessor in and to the Equipment is held for collateral
security purposes and that Lessor shall only be entitled to all of the rights
and remedies of a secured party under Article 9 of the UCC and otherwise
provided under applicable law; (ii) Section 7(c) of the Master Lease shall not
be applicable to the Lease evidenced by this Schedule and is hereby deleted;
(iii) upon the payment and performance of all of Lessee's Obligations under this
Schedule, and provided that there then exists no Event of Default, Lessee shall
not be obligated to return the Equipment to Lessor pursuant to the provisions of
Section 8 of the Master Lease; and (iv) the last sentence of Section 12(a) of
the Master Lease as it relates to the Lease evidenced by this Schedule is
deleted and replaced with the following: “Any payments received by Lessor after
the occurrence of an Event of Default, including proceeds of any disposition of
Equipment, shall be applied in the following order: (A) to all costs, and
(including Attorneys' Fees), charges and expenses incurred in taking, removing,
holding, repairing and selling or leasing the Equipment or other Collateral or
enforcing the provisions hereof; (B) to the extent not previously paid by
Lessee, to pay Lessor for any damages then remaining unpaid hereunder; and (C)
the balance, if any, shall be paid to Lessee and/or other parties lawfully
entitled thereto.”

 

7.     Further Representations and Agreements. Lessee represents, warrants and
agrees as follows: (a) all representations and warranties of Lessee contained in
the Master Lease are restated as of the Acceptance Date and are true and correct
as of such date; (b) there has been no material adverse change in the
operations, business, properties or condition (financial or otherwise) of Lessee
or any Guarantor since December 31, 2017; (c) there exists no Default or
Event of Default as of the Acceptance Date; and (d) the operation and
maintenance of any Equipment in the ordinary course by Lessee do not require the
entry into any software or other intellectual property rights agreement with any
licensor or other person, except as disclosed to Lessor in writing prior to the
Acceptance Date.

 

8.              End of Lease Term Purchase. At the end of the Base Term, or
within 15 days thereafter, Lessee shall purchase the Equipment on an “AS IS,
WHERE IS” quitclaim basis, without representations or warranties of any kind,
express or implied, for the cash amount of one dollar ($1.00) (“Purchase
Price”). Lessee shall pay Lessor the Purchase Price on or before the expiration
of the Base Term in immediately available funds.


BANC OF AMERICA LEASING & CAPITAL, LLC

INDUSTRIAL SERVICES OF AMERICA, INC.

By:   /s/ Jean S. Butler                                                       
            

Printed Name:   Jean S. Butler                                                

Title:   Assistant Vice President                                             

By:    /s/ Todd L. Phillips                                                     
      


Printed Name:   Todd L. Phillips                                          

Title:   CEO                                                                   
     

Acceptance Date:   May 10, 2019                                       

 

Where multiple counterpart originals of this Schedule have been executed by
Lessee and Lessor, only the counterpart marked “Lessor's Copy” shall be deemed
chattel paper evidencing the Lease of Equipment subject to this Schedule, and a
security interest in such chattel paper and Lease may be perfected through the
transfer and possession of the “Lessor's Copy” of such Schedule only, without
the need to transfer possession of the Master Lease, any Related Agreement or
any other document executed and delivered in connection with this Lease.

 

                                 

Lease Schedule (LIS) 4.1.06  Page 2 of 2








Industrial Services of America, Inc.

 

 

Exhibit A

 

 

 

#48148-90000-001

 

 

Location A- 3409 Campground Road, Louisville, KY 40211 (County-Jefferson)

 

 

 

 

 

 

Location

Description

Serial Number

Equipment Cost

A

(1) REBUILT 2007 SENNEBOGEN 825M MATERIAL HANDLER POWERED BY A CUMMINS QSB6.7
ENGINE, HYDRAULIC ELEVATING CAB, l5KW BALDOR GENERATOR, BOOM AND K13 STICK
COMBINATION, OPTIONAL WINDOW GUARD PACKAGE FOR UPFRONT WINDOW AND SKYLIGHT,
YOUNG Ll00D

1.0 CUBIC YARD GRAPPLE

825 .0.1077

$299,180.00

 

 

 

 


